 1                                                  THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
                                                    No. CR 18-016-TSZ
       UNITED STATES OF AMERICA,
 9
                                       Plaintiff,   ORDER GRANTING MR. TABLES’
10                                                  MOTION FOR EXTENSION OF TIME
       v.                                           TO FILE REPLY
11
       PATRICK TABLES,
12
                                      Defendant.
13
              The Court, having received and reviewed Patrick Tables’ Motion, docket no. 139,
14
     for Extension of Time to File Reply,
15            IT IS HEREBY ORDERED that Mr. Tables’ Motion for Extension of Time to File
16   Reply is GRANTED. Mr. Tables has until Monday, December 17, 2018, to file any reply
     brief.
17
              DATED this 14th day of December, 2018.
18

19

20
                                                         A
                                                         Thomas S. Zilly
                                                         United States District Judge
21

22

23

24
